Appeal from a judgment of Genesee County Court (Noonan, J), entered January 22, 2001, upon a jury verdict convicting defendant of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to support defendant’s conviction of murder in the second degree (Penal Law § 125.25 [1]). The verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), nor is the sentence unduly harsh or severe. Present — Green, J.P, Wisner, Scudder, Gorski and Lawton, JJ.